                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BRENDA BELLAY,

      Plaintiff,

v.                                               Case No. 8:19-cv-00206-WFJ-JSS

OFFICER TYLER SHUE, individually,
and CITY OF TAMPA,

     Defendants.
______________________________/


                                       ORDER

      This action concerns an alleged unlawful arrest and use of excessive force

by a police officer in retaliation for an individual filming the officer. The matter

comes to the Court on a partial motion to dismiss Plaintiff Brenda Bellay’s

Complaint, Dkt. 1, from Defendants Officer Tyler Shue and the City of Tampa (the

“City”), Dkt. 9. Plaintiff has responded to the motion. Dkt. 12. The parties’

positions were well briefed, and both counsel presented ably at oral argument.

Defendants’ motion is DENIED.

                                  BACKGROUND

      At the motion to dismiss stage, the Court accepts as true Plaintiff’s

allegations: On September 13, 2015, Plaintiff and another individual, Paige Davis,

walked down South Howard Avenue in Tampa and stopped to order from a food
                                           1
truck outside of MacDinton’s Irish Pub and Restaurant. Dkt. 1 ¶ 11. While

ordering from the food truck, Plaintiff heard Davis scream and saw her in a dispute

with MacDinton’s security personnel. Id. ¶¶ 15-16. Officers Mark Barry and Shue

arrived shortly thereafter and spoke with MacDinton’s security. Id. ¶ 17.

      Davis became hysterical when Officer Barry attempted to speak with her. Id.

¶ 18. Plaintiff decided to use her phone to film the interaction between Officer

Barry and Davis. Id. Davis was uncooperative with Officer Barry and struck him in

the chest. Id. ¶ 19. Officer Barry then handcuffed Davis and took her into custody.

Id.

      Plaintiff alleges that she filmed the incident from a safe distance, next to a

MacDinton’s staff member who was also watching, and did not attempt to interact

with or interrupt the police officers. Id. ¶¶ 20-21. While waiting for the food truck

vendor to return her credit card from her purchase, Plaintiff was asked by one of

the officers to provide identification, which she did without hesitation. Id. ¶¶ 22-

23.

      While still recording the incident between Davis and the officers, Officer

Shue asked Plaintiff to take a few steps back, which Plaintiff began to do. Id. ¶ 24.

Plaintiff informed Officer Shue that she was recording the incident. Id. ¶ 25. In

response, Officer Shue immediately grabbed Plaintiff and slammed her onto the

hood of a nearby patrol vehicle. Id. ¶ 26. Plaintiff struggled to continue recording,


                                          2
but Officer Shue forced Plaintiff to drop her phone, which resulted in the phone

hitting the ground and cracking the screen. Id. ¶ 27. Officer Shue told Plaintiff that

he intended to break her phone. Id. ¶ 28. Officer Shue then handcuffed Plaintiff

and jerked her wrists upwards by the handcuffs and lifted her off the ground,

injuring Plaintiff. Id. ¶ 30.

       She was charged with trespassing and resisting an officer without violence

and was transported to the county jail. Id. ¶ 32. The State Attorney’s Office

dismissed the charges on May 10, 2016. Id. ¶ 33.

       Plaintiff brings a number of claims against Officer Shue in his individual

capacity and the City for vicarious liability: (1) false arrest under 42 U.S.C. § 1983

against Officer Shue; (2) state law false arrest/false imprisonment against Officer

Shue; (3) state law false arrest/false imprisonment against the City; (4) excessive

force under § 1983 against Officer Shue; (5) state law battery against Officer Shue;

(6) state law battery against the City; and (7) a violation of freedom of speech

claim under § 1983 against Officer Shue. Dkt. 1. Defendants move to dismiss

under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Dkt. 9.

                                LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). In considering the motion, the court


                                            3
accepts all factual allegations of the complaint as true and construes them in the

light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284

(11th Cir. 2008) (citation omitted).

       Courts should limit their “consideration to the well-pleaded factual

allegations, documents central to or referenced in the complaint, and matters

judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th

Cir. 2004) (citations omitted). Courts may also consider documents attached to a

motion to dismiss if they are (1) central to the plaintiff’s claim; and (2) undisputed

or, in other words, the “authenticity of the document is not challenged.” Horsley v.

Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (citations omitted).

                                   DISCUSSION

       In their motion, Defendants argue that Plaintiff has not “sufficiently alleged

a discrete claim of excessive force” because “the Complaint does not allege that

Officer Shue used force against Plaintiff once she was in handcuffs.” Dkt. 9 at 4.

Defendants also characterize the use of force as de minimis and therefore

insufficient to give rise to a claim for excessive force. Id. Lastly, the motion argues

that Officer Shue is entitled to immunity under section 768.28(9), Florida Statutes.

Id. at 5.

       At oral argument, Defendants withdrew their motion with regard to Count

IV, excessive force, conceding that the force alleged is sufficient and exceeds that


                                           4
required for handcuffing. Plaintiff is entitled to plead this claim as an alternative to

her Count I of false arrest.1 Defendants further acknowledged that Plaintiff has

pleaded force beyond de minimis which is also relevant to Plaintiff’s state law

battery claims in Counts V and VI.

        As to Defendant’s final argument, section 768.28(9)(a), Florida Statutes,

shields a law enforcement officer from personal liability for acts within the scope

of his or her employment unless the officer “acted in bad faith or with malicious

purpose or in a manner exhibiting wanton and willful disregard of human rights,

safety, or property.” Although “bad faith” is not defined by the statute, it has been

equated to actual malice. Drudge v. City of Kissimmee, 581 F. Supp. 2d 1176, 1195

(M.D. Fla 2008) (citation omitted).

        The Court finds that Plaintiff’s allegations, accepted as true, are sufficient to

overcome Officer Shue’s immunity on the battery and false arrest claims.2 Plaintiff

does not rely on mere legal conclusions. Plaintiff pleaded that, despite Plaintiff’s

compliance with instructions and nonresistance, Officer Shue slammed Plaintiff on



1
  In the Eleventh Circuit, “a claim that any force in an illegal stop or arrest is excessive is subsumed in the
illegal stop or arrest claim and is not a discrete excessive force claim,” yet “a claim for excessive force
during a legal stop or arrest is a discrete claim.” Jackson v. Sauls, 206 F.3d 1156, 1171 (11th Cir. 2000)
(emphasis added).
2
  It is worth noting that respondeat superior is available in Florida where “a governmental entity is liable
for all torts . . . unless the actor was acting in bad faith or with a malicious purpose or in a manner
exhibiting wanton and willful disregard of human rights, safety, or property.” Tepper v. Canizaro, No.
604CV1257ORL31DAB, 2005 WL 2484644, at *9 (M.D. Fla. Oct. 7, 2005), aff’d, 175 F. App’x 275
(11th Cir. 2006); see also McGhee v. Volusia Cty., 679 So. 2d 729, 733 (Fla.1996) (“In any given
situation either the agency can be held liable under Florida law, or the employee, but not both.”).

                                                      5
the hood of a patrol car and later jerked her wrists upwards by the handcuffs and

lifted her off the ground. Id. ¶¶ 26, 30. Plaintiff alleged that Officer Shue

proceeded to arrest Plaintiff as soon as she told Officer Shue she was filming him.

Dkt. 1 ¶ 25. Officer Shue moreover “told [Plaintiff] that he intended to break her

phone.” Id. ¶ 28.

      This suggests that Officer Shue had an improper motive in not only using

unnecessary force, but also arresting Plaintiff. Indeed, Davis was later released

from the scene despite striking an officer, whereas Plaintiff was transported to jail

on charges that were ultimately dropped. Id. ¶ 32. Elsewhere in her Complaint,

Plaintiff connects her filming of the events to Officer Shue’s decision to arrest. Id.

¶ 71-72. As pleaded, this is beyond a mere absence of probable cause, see Eiras v.

Fla., 239 F. Supp. 3d 1331, 1344 (M.D. Fla. 2017), and is sufficient to overcome

section 768.28(9)(a), Florida Statutes.

                                   CONCLUSION

      The Court DENIES Defendants’ Partial Motion to Dismiss. Dkt. 9.

      DONE AND ORDERED at Tampa, Florida, on April 25, 2019.

                                          /s/ William F. Jung
                                          WILLIAM F. JUNG
                                          UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record


                                           6
